  Case 1:18-cv-01152-RGA Document 3 Filed 10/18/18 Page 1 of 1 PageID #: 23




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 SHIVA STEIN,                                      )
                                                   )
                         Plaintiff,                )
                                                   )   Case No. 1:18-cv-01152-RGA
         v.                                        )
                                                   )   CLASS ACTION
 RENT-A-CENTER, INC., J.V. LENTELL,                )
 MICHAEL J. GADE, JEFFREY J. BROWN,                )   JURY TRIAL DEMANDED
 MITCHELL E. FADEL, and CHRISTOPHER                )
 B. HETRICK                                        )
                                                   )
                         Defendants.               )
                                                   )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Shiva

Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified. Plaintiff’s dismissal of the Action is therefore effective

upon the filing of this notice.

 Dated: October 18, 2018                          RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
 OF COUNSEL:                                    Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                         300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                             Wilmington, DE 19801
 Gloria Kui Melwani                             Telephone: (302) 295-5310
 270 Madison Avenue                             Facsimile: (302) 654-7530
 New York, New York 10016                       Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                      Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                         Attorneys for Plaintiff
